                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

AMERICAN TRIGGER PULLERS LLC,                    §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §            CIVIL ACTION H-19-2694
                                                 §
SHAWN WYLDE et al.,                              §
                                                 §
       Defendants.                               §

                                              ORDER

       Pending before the court in this copyright infringement action is defendant Shawn Wylde

a/k/a Shawn Joyce’s (“Wylde”) motion for summary judgment, or alternatively, motion for

reconsideration of Wylde’s motion to dismiss1 (Dkt. 41), and plaintiff American Trigger Pullers

LLC’s (“American”) opposed motion to dismiss its claims against Wylde without prejudice pursuant

to Federal Rule of Civil Procedure 41(a)(2) (Dkt. 44).2 Each party has responded to the other’s

motion and both are ripe for review. See Dkt. 45 (American’s response to Wylde’s motion3); Dkt. 46

(Wylde’s reply); Dkt. 48 (Wylde’s response to American’s opposed motion to dismiss); Dkt. 49

(American’s reply). Having considered the motions, responses, evidentiary record, and applicable


       1
         Wylde incorporates by reference his motion to dismiss (Dkt. 28-1) and reply thereto
(Dkt. 34). Dkt. 41 at 2.
       2
         The deadline to amend pleadings was February 14, 2020. Dkt. 40. An observant reader
may query why the court need enter any order at all if both sides ultimately agree that Wylde should
be dismissed from this case after the amended pleading deadline has passed. The answer is simple:
money. Wylde’s motion for summary judgment seeks reasonable attorneys’ fees and costs.
Meanwhile, American only “opposes Wylde’s Motion for Summary Judgment to the extent it
requests attorney fees and costs” and “respectfully requests that this Court dismiss Wylde, with each
party bearing its own fees and costs.” Dkt. 45 at 1–2.
       3
         American incorporates by reference its response (Dkt. 33) to Wylde’s motion to dismiss
(Dkt. 28-1). Dkt. 45 at 2.
law, the court finds that Wylde’s motion for summary judgment (Dkt. 41) should be GRANTED

and American’s opposed motion to dismiss (Dkt. 44) should be DENIED.

                                         I. BACKGROUND

       American originally filed suit against a host of defendants asserting five claims: (1) copyright

infringement of the under 17 U.S.C. § 106, (2) unfair competition and false designation of origin

under 15 U.S.C. § 1125(a), (3) common law unfair competition, (4) common law misappropriation,

and (5) unjust enrichment. Dkt. 1 ¶¶ 37–57. These claims concern American’s original design (“the

Design”) and two copyrighted photos (“the ATP Photos”). Id. ¶¶ 17–19. On October 4, 2019,

Wylde and his entities—Wylde Inc., OAF Nation Inc., Semper Silkies LLC—and associate, Ernest

Browne, moved for leave to late file a motion to dismiss (Dkt. 28), attaching a proposed motion to

dismiss (Dkt. 28-1). On October 24, 2019, American dismissed Wylde’s entities and Browne

(Dkt. 29), and the court terminated the motion for leave (Dkt. 35). The dismissal of Wylde’s entities

and Browne left only Wylde, Eric Shane Davis, and Davis’s entities—Shane Davis, Inc. and Texas

Pride Unlimited, LLC d/b/a Texas Pride Apparel (“Texas Pride”)—as defendants.

       Wylde brings the instant motion alone; neither Davis nor his entities are joined or represented

by Wylde’s counsel. Dkt. 41 at 4. For the purposes of this motion only, the court notes that neither

Wylde nor American dispute that Davis and Texas Pride made use of the Design and ATP Photos.

Compare Dkt. 41 at 6 (“Those [interrogatory] answers show that only Shane Davis and Texas Pride

Unlimited made use of the Design and ATP Photos.”), with Dkt. 45 at 3 (“Defendant Texas Pride

. . . commercially exploited American’s unique Design . . . . Texas Pride also exploited American’s

copyrighted photos.”). The only question at issue is whether Wylde also infringed—either directly,

contributorily, or vicariously—on American’s copyright or made use of its Design.


                                                  2
        Wylde moves for summary judgment arguing that all defendants’ discovery responses show

there is no evidence that he had any involvement with Davis or Texas Pride’s activities. Dkt. 41 at

6. American responds that, because Wylde was named as a Director of Texas Pride, and because

Wylde owns a company—Print Brains—which profited from the sale of Texas Pride’s products,

Wylde is liable to American. Dkt. 45 at 4.

                                        II. LEGAL STANDARD

        Summary judgment is appropriate if the moving party can show that “there is no genuine

dispute as to any material fact and the movant is entitled to a judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “A fact is material if it could affect the outcome of the lawsuit, and a dispute about

a material fact is genuine if the evidence is such that a reasonable jury could return a verdict for the

non-moving party.” McInnis v. Alamo Cmty. Coll. Dist., 207 F.3d 276, 279 (5th Cir. 2000) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)). The

movant “bears the initial responsibility of informing the district court of the basis for its motion, and

identifying those portions of ‘the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any,’ which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L.

Ed. 2d 265 (1986). However, “[i]f the burden of proof at trial lies with the nonmoving party, the

movant may satisfy its initial burden ‘by ‘showing’—that is, pointing out to the district court—that

there is an absence of evidence to support the nonmoving party’s case.’” Axxiom Mfg., Inc. v.

McCoy Invs., Inc., 846 F. Supp. 2d 732, 742 (S.D. Tex. 2012) (Rosenthal, J.) (quoting Celotex, 477

U.S. at 325).




                                                   3
        “Although the party moving for summary judgment must demonstrate the absence of a

genuine issue of material fact, it does not need to negate the elements of the nonmovant’s case.” Id.

at 742–43 (citing Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005)). “When the

moving party has met its Rule 56(a) burden, the nonmoving party cannot survive a summary

judgment motion by resting on its pleading allegations. The nonmovant must identify specific

evidence in the record and explain how that evidence supports that party’s claim.” Id. at 743 (citing

Baranowski v. Hart, 486 F.3d 112, 119 (5th Cir. 2007)). “The evidence of the non-movant is to be

believed, and all justifiable inferences are to be drawn in his favor.” Anderson, 477 U.S. 242 at 255,

106 S. Ct. at 2513 (citing Adickes v. S. H. Kress & Co., 398 U.S. 144, 158–59, 90 S. Ct. 1598,

1608–09, 26 L. Ed. 2d 142 (1970)). “This burden will not be satisfied by ‘some metaphysical doubt

as to the material facts, by conclusory allegations, by unsubstantiated assertions, or by only a scintilla

of evidence.’” Axxiom, 846 F. Supp. 2d at 743 (quoting Boudreaux, 402 F.3d at 540). “If a party

fails to properly support an assertion of fact or fails to properly address another party’s assertion of

fact as required by Rule 56(c), the court may . . . consider the fact undisputed for purposes of the

motion.” Fed. R. Civ. P. 56(e)(2).

                                            III. ANALYSIS

        Wylde moves for summary judgment on all five claims, arguing that “the evidence

unequivocally proves he had nothing to do with the allegations forming the basis for this lawsuit.”

Dkt. 41 at 9. In support, Wylde cites to his own interrogatory responses and those of Davis and

Texas Pride, which “show that only Shane Davis and Texas Pride Unlimited made use of the Design

and ATP photos.” Dkt. 41 at 6. American responds that Wylde neglected to inform the court of his

amended interrogatory responses, which show that “a genuine dispute exists as to whether Wylde


                                                    4
contributed to, or profited from, sales of products bearing the Design or advertisements using the

ATP photos” because “the company which [Wylde] owns and serves as President, Print Brains, did

profit from sales of shirts bearing the Design.” Dkt. 45 at 5–6 (emphasis in original). American

maintains that Wylde’s ownership of Print Brains, coupled with his status as a director of Texas

Pride, create a fact issue “as to whether Wylde contributed to, or profited from, sales of products

bearing the Design or advertisements using the ATP Photos.” Id. at 5.

       American fails to articulate its theory of liability as to Wylde, but the court assumes—based

on American’s response to Wylde’s motion to dismiss—that American is alleging vicarious

copyright infringement against Wylde. See Dkt. 33 ¶ 7 (“American’s factual allegations . . . are

sufficient to show that Wylde is at least vicariously liable for Texas Pride’s direct copyright

infringement of the ATP Photos because . . . it is plausible that Wylde profited from Texas Pride’s

direct infringement of the ATP Photos while declining to exercise a right to stop or limit such

infringement.”). A vicarious infringement theory “allows imposition of liability when the defendant

profits directly from the infringement and has a right and ability to supervise the direct infringer,

even if the defendant initially lacks knowledge of the infringement.” Metro-Goldwyn-Mayer Studios

Inc. v. Grokster, Ltd., 545 U.S. 913, 931, 125 S. Ct. 2764, 2776, 162 L. Ed. 2d 781 (2005).

       The court can assume without deciding that there is a fact issue as to the second prong of

vicarious infringement: whether Wylde profited directly from Texas Pride’s infringement.4 Wylde


       4
          Wylde argues “that Print Brains is a software ordering system” that simply sends orders to
third party vendors and that Print Brains is “immune in light of 47 U.S.C. § 230, which states: ‘No
provider or user of an interactive computer service shall be treated as the publisher or speaker of any
information provided by another information content provider.’” Dkt. 46 at 2–3 (quoting 47
U.S.C.A. § 230(c)(1)). Contrary to Wylde’s contentions, “Section 230(c)(1) does not provide
immunity for either federal or state intellectual property claims.” Atl. Recording Corp. v. Project
Playlist, Inc., 603 F. Supp. 2d 690, 704 (S.D.N.Y. 2009). See also Perfect 10, Inc. v. CCBill LLC,

                                                  5
is still entitled to summary judgment because American has pointed to no evidence that would

demonstrate a fact issue as to the first element: Wylde’s “right and ability to supervise” Texas Pride.

Wylde’s mere status as a director of Texas Pride does not create an inference that Wylde personally

supervised Texas Pride’s activities. See Broad. Music, Inc. v. Tex Border Mgmt., Inc., 11 F. Supp.

3d 689, 694 (N.D. Tex. 2014) (finding that defendant’s position as a corporate officer “does not

automatically establish that [defendant] had the requisite right and ability to control the infringing

activities without more”); Yesh Music v. Lakewood Church, No. 4:11-CV-03095, 2012 WL 524187,

at *7 (S.D. Tex. Feb. 14, 2012) (Ellison, J.) (finding that plaintiff failed to state a claim for vicarious

infringement because allegations that pastor and his wife were directors of church, without more,

were insufficient to suggest that they personally supervised the infringing conduct). Accordingly,

Wylde is entitled to summary judgment on American’s claim of copyright infringement.

        Three of American’s remaining claims demand an even greater showing as to Wylde than

vicarious copyright infringement for American to hold him liable. See, e.g., Logan v. Burgers Ozark

Country Cured Hams Inc., 263 F.3d 447, 462 (5th Cir. 2001) (violation of the Lanham Act requires

showing some statement by Wylde); Greater Houston Transp. Co. v. Uber Techs., Inc., 155 F. Supp.

3d 670, 696 (S.D. Tex. 2015) (liability for common law unfair competition requires showing “some

independent substantive tort or other illegal conduct”); BP Auto., L.P. v. RML Waxahachie Dodge,

L.L.C., 448 S.W.3d 562, 572 (Tex. App.—Houston [1st Dist.] 2014, no pet.) (common law

misappropriation requires showing that Wylde personally used the Design or ATP Photos).



488 F.3d 1102, 1118 (9th Cir. 2007) (quoting Almeida v. Amazon.com, Inc., 456 F.3d 1316, 1322
(11th Cir. 2006)) (“The immunity created by § 230(c)(1) is limited by § 230(e)(2) . . . . As a result,
the CDA does not clothe service providers in immunity from ‘law[s] pertaining to intellectual
property.’”).

                                                    6
Accordingly, Wylde is entitled to summary judgment on American’s Lanham Act and common law

misappropriation and unfair competition claims as well.

       Finally, the court notes a split of authority on whether unjust enrichment is an independent

cause of action in Texas. See Janvey v. Alguire, 3:09-CV-0724-N-BG, 2018 WL 4335677, at *3

(N.D. Tex. Sept. 11, 2018) (collecting cases and discussing split of authorities). To the extent that

American’s unjust enrichment claim hinges on its other claims, Wylde is entitled to summary

judgment. To the extent that American intends to state a independent, equitable common law claim

for unjust enrichment, Wylde is still entitled to summary judgment. American’s response does not

even discuss this claim or the inequities that would warrant judgment in its favor. See Dkt. 45.

Moreover, American only “opposes Wylde’s Motion for Summary Judgment to the extent it requests

attorney fees and costs.” Id. at 1. Therefore, Wylde is entitled to summary judgment on American’s

unjust enrichment claim as well.

                                         IV. CONCLUSION

       For the reasons stated above, Wylde’s motion for summary judgment (Dkt. 41) is

GRANTED and American’s opposed motion to dismiss (Dkt. 44) is DENIED.

       Signed at Houston, Texas on April 9, 2020.



                                              ___________________________________
                                                          Gray H. Miller
                                                 Senior United States District Judge




                                                 7
